FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


STATE OF HAWAII; ISMAIL ELSHIKH;         No. 17-17168
JOHN DOES, 1 & 2; MUSLIM
ASSOCIATION OF HAWAII, INC.,                D.C. No.
               Plaintiffs-Appellees,     1:17-cv-00050-
                                           DKW-KSC
                 v.

DONALD J. TRUMP, in his official            ORDER
capacity as President of the United
States; U.S. DEPARTMENT OF
HOMELAND SECURITY; KIRSTJEN M.
NIELSEN, in her official capacity as
Secretary of Homeland Security;
U.S. DEPARTMENT OF STATE;
MICHAEL R. POMPEO, in his official
capacity as Secretary of State;
UNITED STATES OF AMERICA,
              Defendants-Appellants.



  On Remand From The United States Supreme Court

                 Filed August 10, 2018

   Before: Michael Daly Hawkins, Ronald M. Gould,
          and Richard A. Paez, Circuit Judges.

                         Order
2                   HAWAII V. TRUMP

                        ORDER

    In light of the Supreme Court’s decision in Trump v.
Hawaii, 138 S. Ct. 2392 (2018), we remand this case to the
district court for further proceedings consistent with the
Supreme Court’s opinion.